Citation Nr: 1513356	
Decision Date: 03/30/15    Archive Date: 04/03/15

DOCKET NO.  09-44 326	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, Georgia


THE ISSUES

1.  Entitlement to service connection for residuals of a back injury.

2.  Entitlement to service connection for a traumatic brain injury (TBI) (claimed as a head injury).

3.  Entitlement to service connection for a dental condition.


REPRESENTATION

Appellant represented by:	Georgia Department of Veterans Services


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

R. Dodd, Associate Counsel


INTRODUCTION

The Veteran had active service from July 1979 to November 1979 and from March 1980 to November 1982. 

This case comes before the Board of Veterans' Appeals (Board) on appeal from an April 2009 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Atlanta, Georgia.  

The Board notes that the Veteran originally filed a notice of disagreement (NOD) on July 2009 for all the aforementioned issues as well as entitlement to service connection for a right knee injury.  The Veteran was provided a statement of the case (SOC) on October 2009 which addressed all of these issues.  However, in the Veteran's November 2009 VA Form 9, he only perfected appeals with regard to the aforementioned issues, as he explicitly listed them, and did not specifically raise the issue of a right knee injury.  As such, the Board finds that this issue has not been properly perfected and is, thus, not currently before the Board.  Accordingly, no further discussion of the issue of entitlement to service connection for a right knee condition shall ensue.

Additionally, the Board notes that the Veteran's claims for a back injury and TBI were both characterized by the RO in the April 2009 rating decision as being reopened claims requiring a showing of new and material evidence.  However, a thorough review of the Veteran's claims file does not reveal any previous final decisions on these matters.  Rather, it reveals that the Veteran originally filed his claims for a back injury and TBI on May 2007.  He was provided an initial rating decision by the RO denying these conditions on April 2008.  In May 2008, the Veteran submitted new evidence, thus, having the RO reconsider the April 2008 decision in the April 2009 decision.  There is no indication that the April 2008 decision had ever been finalized, as it was still open from the original claim while being reconsidered.  Therefore, the Board finds that these claims are still original claims and, thus, do not require any showing of new and material evidence. 

The Veteran testified before the undersigned Veterans Law Judge (VLJ) at a Board hearing via live video teleconference on January 2015.  A copy of the transcript has been associated with the claims file.

This appeal was processed using the Virtual VA/VBMS paperless claims processing system.  Accordingly, any future consideration of this appellant's case should take into consideration the existence of this electronic record.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

Although the Board regrets the additional delay, after a review of the record, further development is required prior to adjudicating the Veteran's claim of entitlement to service connection for a back injury, a TBI, and a dental condition.

The Board finds that the Veteran should be afforded VA examinations to discuss the etiology of the Veteran's current residuals of a back injury, TBI, and dental condition and their relationship, if any, to his military service, to include as a result of a May 1981 assault shown in the service treatment records.  An examination is required when (1) there is evidence of a current disability, (2) evidence establishing an "in-service event, injury or disease," or a disease manifested in accordance with presumptive service connection regulations occurred which would support incurrence or aggravation, (3) an indication that the current disability may be related to the in-service event, and (4) insufficient evidence to decide the case.  McLendon v. Nicholson, 20 Vet. App. 79, 81-82 (2006).  The requirement that the evidence of record "indicates" that a disability, or persistent or recurrent symptoms of a disability, "may be associated" with the Veteran's service establishes "a low threshold."  McLendon, 20 Vet. App. at 83.

Here, it is noted that the Veteran has not been provided with a VA examination for any of these conditions.  However, the Board finds that, in accordance with the low threshold of McLendon, the elements for warranting an examination are met, as the Veteran has been shown to have a current disability via his diagnosis of back pain and spondylosis of the thoracolumbar spine, diagnosed TBI, and competent and credible lay statements regarding his current dental pain; an in-service personal assault verified in the service treatment records in May 1981; an indication that the current disability may be related to the in-service disability by way of a May 2008 private statement from the Veteran's VA outpatient treatment provider in which it was posited that the Veteran's current disabilities could possibly be related to the described in-service assault; and the current evidence, without a more definitive etiological opinion, is insufficient to decide the case.

Therefore, appropriate VA examinations should be provided for the claimed conditions of a back injury, a TBI, and a dental condition.  In providing any opinions, the examiner(s) should provide full rationales and citations to the relevant medical authority and knowledge.

Relevant ongoing medical records should also be requested.  38 U.S.C.A. § 5103A(c) (West 2014); see also Bell v. Derwinski, 2 Vet. App. 611 (1992) (VA medical records are in constructive possession of the agency, and must be obtained if the material could be determinative of the claim).

Accordingly, the case is REMANDED for the following action:

1. The Veteran should be requested to provide the names, addresses and approximate dates of treatment of all medical care providers, VA and non-VA, who have treated him for the claimed conditions. After the Veteran has signed the appropriate releases, those records should be obtained and associated with the claims folder. Appropriate efforts must be made to obtain all available VA treatment records. If the AMC/RO cannot obtain records identified by the Veteran, a notation to that effect should be inserted in the file. The Veteran is to be notified of unsuccessful efforts in this regard, in order to allow him the opportunity to obtain and submit those records for VA review.

2. After any additional evidence has been associated with the claims file, the Veteran should be afforded an appropriate examination in order to determine the etiology of his diagnosed back pain and lumbar spondylosis, to include any possible relationship to his in-service notation of an assault in May 1981. The entire claims file (i.e., both the paper claims file and any electronic medical records) should be made available to and be reviewed by the examiner, and it should be confirmed that such records were available for review. If the examiner does not have access to electronic medical records, any such relevant treatment records must be printed and associated with the paper claims file so they can be available to the examiner for review. Any indicated tests and studies must be accomplished and all clinical findings must be reported in detail and correlated to a specific diagnosis. The examiner must consider the Veteran's lay testimony in rendering a decision.

The examiner should provide an opinion as to whether it is at least as likely as not (50 percent probability or more) that the diagnosed back pain and lumbar spondylosis was caused and/or aggravated by military service, to include the reported personal assualt.


A complete rationale for all opinions must be provided.

3. Additionally, the Veteran should be afforded an appropriate examination in order to determine the etiology of his diagnosed TBI, to include any possible relationship to his in-service notation of an assault in May 1981. The entire claims file (i.e., both the paper claims file and any electronic medical records) should be made available to and be reviewed by the examiner, and it should be confirmed that such records were available for review. If the examiner does not have access to electronic medical records, any such relevant treatment records must be printed and associated with the paper claims file so they can be available to the examiner for review. Any indicated tests and studies must be accomplished and all clinical findings must be reported in detail and correlated to a specific diagnosis. The examiner must consider the Veteran's lay testimony in rendering a decision.

The examiner should provide an opinion as to whether it is at least as likely as not (50 percent probability or more) that the diagnosed TBI was caused and/or aggravated by military service, to include the reported personal assualt.

A complete rationale for all opinions must be provided.

4. After any additional evidence has been associated with the claims file, the Veteran should be afforded an appropriate examination in order to determine the current diagnosis and etiology of his complaints of current dental pain, to include any possible relationship to his in-service notation of an assault in May 1981 and resultant dental extractions. The entire claims file (i.e., both the paper claims file and any electronic medical records) should be made available to and be reviewed by the examiner, and it should be confirmed that such records were available for review. If the examiner does not have access to electronic medical records, any such relevant treatment records must be printed and associated with the paper claims file so they can be available to the examiner for review. Any indicated tests and studies must be accomplished and all clinical findings must be reported in detail and correlated to a specific diagnosis. The examiner must consider the Veteran's lay testimony in rendering a decision.

The examiner should provide an opinion as to whether it is at least as likely as not (50 percent probability or more) that any current dental condition was caused and/or aggravated by military service, to include the reported personal assualt.

A complete rationale for all opinions must be provided.

5. Notify the Veteran that it is his responsibility to 
report for any scheduled examination and to cooperate
 in the development of the claim, and that the
 consequences for failure to report for a VA examination 
without good cause may include denial of the claims. 
38 C.F.R. §§ 3.158, 3.655 (2014).  In the event that the 
Veteran does not report for any scheduled examination, documentation must be obtained which shows that 
notice scheduling the examination was sent
 to the last known address. It must also be indicated
 whether any notice that was sent was returned as
 undeliverable.

6. Review the examination reports to ensure that it is in 
complete compliance with the directives of this remand.  If the reports are deficient in any manner, the AMC must implement corrective procedures. Stegall v. West, 11 Vet. App. 268 271 (1998).

7. After the development requested above as well as any additional development deemed necessary has been completed, the record should again be reviewed. If the benefits sought on appeal remain denied, then the Veteran and his representative should be furnished with a supplemental statement of the case and be given the opportunity to respond thereto. The case should then be returned to the Board for further appellate consideration, if in order.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).







This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
WAYNE M. BRAEUER
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2014).




